Citation Nr: 0009455	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 423	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
nephrectomy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
hands and other joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the RO which denied service connection for residuals of a 
left nephrectomy, hypertension, and arthritis of the hands 
and other joints.  

In April 1999, the Board remanded the claims of service 
connection to the RO for further development.  The 
development, in part, included requesting the veteran to 
submit information regarding all treatment he received for a 
kidney condition, hypertension, and for arthritis since his 
service discharge.  The veteran never responded to such 
request.  Thus, the Board will adjudicate the claims based on 
the evidence of record.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for residuals of a 
left nephrectomy.

2.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for hypertension.

3.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for arthritis of the 
hands and other joints.



CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of a left 
nephrectomy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of service connection for arthritis of the 
hands and other joints is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from May 1952 to June 
1972.  His service medical records show that in September 
1954, he was treated for a possible wrist fracture.  He was 
treated conservatively with hot massages and rubbing alcohol 
three times daily.  When examined in April 1958, he had a 
blood pressure reading of 140/76.  In April 1959, he 
complained of have a back ache for one day.  A January 1961 
reenlistment examination was negative for any of the claimed 
conditions.  At that time he had a blood pressure reading of 
110/70.

In 1964, he complained of right wrist pain.  The impression 
was possible or questionable synovitis of the wrist.  X-ray 
studies of the right wrist in 1964 showed no evidence of bone 
or joint pathology.  A January 1967 reenlistment examination 
report revealed a normal musculoskeletal system.  His blood 
pressure was 130/76.  The examination was negative for any 
kidney problems.  The veteran denied a history of arthritis 
or rheumatism.  He also denied a history of bone, joint, or 
other deformity.

Various medical records in service, including those in 1968, 
show the veteran was treated for a right knee disorder, 
described as internal derangement and a possible torn medial 
meniscus.  In January 1968, he complained of swelling of the 
right knee and fingers.  He stated his fingers were stiff and 
painful.  The examiner stated he did not think the veteran's 
complaints were reflective of rheumatic arthritis or any 
significant joint disease.  In February 1968, the veteran 
continued to complain of pain in the fingers.    In November 
1971, he complained of having morning stiffness in the 
proximal interphalangeal (PIP) joints of both hands.  He also 
complained of having problems with the left shoulder, which 
worked itself out through the day.  Physical examination was 
unremarkable.  The impression was mild arthritis, rule out 
rheumatic arthritis, and gout.  In March 1972, he had pain in 
the PIP joints and metacarpal phalangeal (MP) joints of both 
hands.  He also complained of left knee pain.  

On the April 1972 service retirement examination, the veteran 
gave a history of having a knee problem, leg cramps, swollen 
and painful joints, and recurrent back pain.  The examiner 
noted the veteran had a history of internal derangement of 
the right knee and also gave a history of painful and swollen 
fingers and calves.  The veteran denied having kidney 
problems or high or low blood pressure.  Physical examination 
revealed a normal cardiovascular system (including normal 
blood pressure of 130/80), a normal genitourinary system 
(including normal urinalysis), and a normal spine.  
Orthopedic evaluation noted the right knee condition and 
possible early osteoarthritis of the phalangeal joints. 

On the veteran's original VA compensation claim in August 
1972, the only condition claimed was residuals of a right 
knee injury.

At an October 1972 VA general medical examination, the 
veteran's only complaints concerned his right knee.  
Examination revealed the cardiovascular system (including 
blood pressure of 110/70) and genitourinary system were 
normal.  On musculoskeletal examination, the only reported 
abnormal findings concerned the right knee.

In December 1972, the RO granted service connection for a 
right knee disability.  This is the veteran's only 
established service-connected condition.

Medical records dated in July 1993, from Moncrief Army 
Community Hospital (where the veteran was treated as a 
military retiree), note he was seen for a complaint of severe 
left flank pain for several days.  He underwent a work-up, 
including surgery, and the diagnosis was left hydronephrosis.

Treatment records dated in 1996 and 1997, from a VA medical 
facility and from Moncrief Army Community Hospital, 
collectively show the veteran was diagnosed as having 
hypertension and was on medication due to high blood 
pressure.  Reports from 1996 show he underwent right multiple 
extensor tendon and radial artery repair, which affected his 
right hand/wrist, and this apparently was related to a recent 
laceration injury.  A January 1997 CAT scan revealed a prior 
left nephrectomy, and hydronephrosis of the right kidney 
which was possibly secondary to retroperitoneal fibrosis.  
February 1997 reports reveal a diagnosis of hypertensive 
vascular disease, hydronephrosis of the right kidney, left 
nephrectomy in 1993, and left retroperitoneal fibrosis.

In May 1997, the veteran filed claims of service connection 
for hypertension, a kidney disorder, and arthritis of 
multiple joints.  [The Board notes that the arthritis claim 
pertains to joints other than the right knee; the veteran is 
already service connected for a right knee disability.]

The veteran's representative, in May 1997, stated the veteran 
claimed service connection for osteoarthritis of the hands 
and other joints, hypertension and a left nephrectomy, 
secondary to fibrotic disease.  He stated the veteran 
recalled complaints of lower back pain while on active duty 
which he believed was the start of fibrotic disease.  He 
stated that the veteran's complaints of low back pain in 
service represented the initial symptoms of the disease.  He 
stated the veteran also recalled being told he had 
hypertension when he went through his pre-retirement physical 
examination.

During a May 1998 RO hearing, the veteran contended the back 
pain he had in service was never properly diagnosed.  He 
claimed such pain was the onset of fibrotic disease which 
lead to the removal of one of his kidneys.  He stated he had 
hypertension secondary to the removal of one of his kidneys.  
He related he had arthritis which was incurred in service.  
He stated he had pain in the hands and fingers in service.  
He reported he was diagnosed as having arthritis of the hands 
and fingers in service.  He indicated the pain in his hand 
and fingers had never gone away.  He stated he had arthritis 
in all of his joints, including the spine and elbow.  He 
claimed he was told by a doctor that he had arthritis of the 
spine.  

In an October 1998 statement, the veteran's representative 
asserted that the veteran had abdominal/flank pain in service 
which represented the onset of fibrotic disease which led to 
the nephrectomy.  The representative stated that while in 
service the veteran complained of pain in both hands/fingers 
and that there was diagnosed with early osteoarthritis of the 
fingers.  He also stated that post-service arthritis had been 
diagnosed.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be rebuttably presumed for 
certain chronic diseases which are manifest to a compensable 
degree within the year after active service.  Among such 
chronic diseases are arthritis and cardiovascular-renal 
disease (including hypertension).  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

A.  Service connection for residuals of left nephrectomy

The veteran's service medical records are negative for any 
disorder of the kidneys.  He retired from service in 1972.  
There is no evidence of kidney disease within the year after 
service, as required for a presumption of service incurrence.  
A kidney condition (left hydronephrosis) was first diagnosed 
in 1993, over 20 years after service discharge.  Subsequent 
to the 1993 diagnosis, he underwent a left nephrectomy.  The 
veteran has provided no medical evidence linking the kidney 
disorder to service. 

The Board notes the veteran and his representative assert 
that the pain the veteran had in his back and in his abdomen 
in service represented the onset of fibrotic disease and that 
such led to the subsequent removal of his left kidney.  
However, such assertion is insufficient in establishing the 
nexus requirement of a well grounded claim.  As laymen, they 
have no competence to give a medical opinion on diagnosis and 
etiology of a condition; competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking the 
veteran's post-service kidney disorder to service, the claim 
for service connection must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

B.  Service connection for hypertension

The veteran's service medical records from his 1952-1972 
active duty show no elevated blood pressure or hypertension, 
and there is no evidence of such condition within the one-
year presumptive period after service.  The first indication 
of high blood pressure/hypertension is in 1996, many years 
after service discharge.  The veteran has not submitted any 
competent medical evidence linking his current hypertension 
with service.

The veteran asserts he has hypertension as a result of having 
his left kidney removed.  As noted above, the Board has 
denied service connection for residuals of a left 
nephrectomy.  Consequently, a claim of secondary service 
connection for hypertension under 38 C.F.R. § 3.310 has no 
legal merit. 

In the absence of competent medical evidence linking post-
service hypertension with service, the claim of service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).

C.  Service connection for arthritis of the hands and other 
joints

The service medical records show the veteran had episodic 
complaints of hand, finger, shoulder, and back pain.  In 
November 1971, the impression was mild arthritis, rule out 
rheumatic arthritis, and gout; and on the April 1972 service 
separation examination, the examiner stated the veteran 
possibly had early osteoarthritis of the phalangeal joints.  
However, chronic multiple joint arthritis was never medically 
confirmed during active duty.  The veteran retired from 
service in June 1972, and there is no evidence of arthritis 
in the year thereafter, as required for a presumption of 
service incurrence.  The veteran has not submitted any post-
service medical records showing he currently has arthritis of 
the hands and other joints (excluding arthritis associated 
with his service-connected right knee disorder). 

In the absence of competent medical evidence showing the 
veteran currently has arthritis of the hands and other 
joints, his service connection claim must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a). 


ORDER

Service connection for residuals of left nephrectomy is 
denied.

Service connection for hypertension is denied.

Service connection for arthritis of the hands and other 
joints is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

